Order of the County Court reversed and the case remitted to that court upon the ground that at the time in question the defendant was in a public place. Since the order of reversal does not comply with section 543-a of the Code of Criminal Procedure in that it does not state whether its determination is upon the law or the facts or both, we must presume (§ 543-a, subd. 4) that it was upon the law alone- and, therefore, remit this appeal to the County Court for a determination of the questions of fact. (People v. Kruger, 302 N. Y. 447.) No opinion.
Concur: Chief Judge Desmond and Judges Dye, Fuld, Fboessel, Van Voobhis, Bubke and Fosteb.